Case 3:19-cv-00477-REP Document 21 Filed 10/22/19 Page 1 of 3 PageID# 178



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


 TREVOR FITZGIBBON                             )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )                  Case No. 3:19-cv-477-REP
                                               )
                                               )
 JESSELYN A. RADACK                            )
                                               )
        Defendant.                             )
                                               )


         RESPONSE AND MEMORANDUM IN SUPPORT
            OF OPPOSITION TO MOTION TO SEAL

        Plaintiff, Trevor Fitzgibbon (“Plaintiff”), by counsel, pursuant to the Court’s

 Order entered October 3, 2019 [ECF No. 14] and Local Civil Rule 7(F), respectfully

 submits this Response and Memorandum in Support of the Objection to Motion to Seal

 filed by non-party, Eugene Volokh [ECF No. 14 (“Volokh Objection”)].

        1.      Plaintiff agrees with the Volokh Objection.

        2.      “The Fourth Circuit has held that there is a presumption that the public can

 inspect and copy all materials that are judicial records and that documents filed with the

 district court should be public. This is so because public access to judicial records is a

 societal interest (not just one related to the litigants), which is why the Court is not bound

 by the litigants’ wishes. The right to inspect judicial records comes from two sources: (1)

 the common law and (2) the First Amendment.” Craddock v. LeClairRyan, 2019 WL

 2437460, at * 6 (E.D. Va. 2019) (citations omitted).




                                               1
Case 3:19-cv-00477-REP Document 21 Filed 10/22/19 Page 2 of 3 PageID# 179



        3.      The common law presumes a right of the public to inspect and copy all

 judicial records and documents. But, this right is not absolute, and a district court may

 seal documents where the public’s right of access is heavily outweighed by competing

 interests. Craddock, 2019 WL 2437460 at * 6; Benedict v. Hankook Tire Company

 Limited, 323 F.Supp.3d 747, 754 (E.D. Va. 2018) (“To substantively overcome the

 common law presumption of access ... a court must find that there is a ‘significant

 countervailing interest’ in support of sealing that outweighs the public's interest in

 openness”) (quotation omitted).

        4.      The settlement agreement is clearly a judicial record.         There are no

 “competing” or “significant countervailing” interests that would justify abrogating the

 public’s right of access to the settlement agreement. Contrary to Radack’s suggestion,

 there are no non-public “personal identifiers of third parties” in the document.         A

 litigant’s mere self-interest in protecting herself from embarrassment or reputational harm

 is not enough to overcome the strong presumption in favor of public access.

                                     CONCLUSION

        For the reasons stated, Radack’s motion to seal should be denied.



 DATED:         October 22, 2019



                            Signature of Counsel on Next Page




                                             2
Case 3:19-cv-00477-REP Document 21 Filed 10/22/19 Page 3 of 3 PageID# 180



                            TREVOR FITZGIBBON



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                           CERTIFICATE OF SERVICE

       I hereby certify that on October 22, 2019 a copy of the foregoing was filed

 electronically using the Court’s CM/ECF system, which will send notice of electronic

 filing to counsel for the Defendant and all interested parties receiving notices via

 CM/ECF. A copy was also emailed to non-party, Eugene Volokh.




                            By:    /s/Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                                          3
